Citation Nr: 0528783	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for chronic back strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for postoperative residuals of a fracture of the 
right femur, with shortening of the right leg.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wichita, Kansas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a January 1999 rating decision, the RO 
granted service connection for chronic back strain, secondary 
to service-connected right leg injury and shortening, and 
assigned a disability rating of 10 percent.  Also in that 
rating decision, the RO granted a 10 percent disability 
rating for postoperative residuals of a right femur fracture, 
with shortening of the right leg.

The veteran appealed the January 1999 rating decision as to 
the evaluations of the right femur fracture residuals and the 
chronic back strain.  In an August 1999 rating decision, the 
RO increased the initial rating for chronic back strain to 20 
percent, and denied entitlement to a TDIU.  The veteran 
continued his appeal of the initial rating for chronic back 
strain, and is seeking a rating in excess of 20 percent.

In rating decisions issued in April 2003 and July 2003, the 
RO denied the veteran's claim for service connection for 
major depression as secondary to service-connected back and 
right leg disabilities.  In September 2003, the veteran's 
representative filed a brief containing arguments with 
respect to that claim.  It is not clear whether that document 
constitutes a notice of disagreement with the July 2003 
decision.  That issue is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From September 23, 1998, the veteran's chronic back 
strain has been manifested by chronic low back pain, flare-
ups of greater pain, intermittent muscle spasm, arthritic 
changes, moderate limitation of motion, pain on motion, and 
diminished endurance; without ankylosis, marked or severe 
limitation of motion, severe sciatic symptoms, or 
incapacitating episodes.

3.  The veteran's postoperative right femur fracture is 
currently manifested by shortening of the right leg by two to 
four centimeters, an altered gait, and no more than slight 
impairment of the right hip.

4.  The veteran's service-connected disabilities of the low 
back, right lower extremity, right hand, and face have a 
combined rating of 30 percent.

5.  The veteran's service-connected disabilities of the low 
back, right lower extremity, right hand, and face do not make 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for chronic back strain has not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5237, 5242, 5243 (2005).



2.  The residuals of a postoperative right femur fracture do 
not meet the criteria for an initial disability rating in 
excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5255, 5275 (2005).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in December 
2001 and April 2004 fulfill the requirements under the VCAA 
to notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the Board to remand the case to the AOJ to provide the 
required notice, and for VA to follow proper processes in 
subsequent actions.  Id.  The Court has also indicated that 
the lack of full notice prior to the initial decision may be 
corrected, and any error as to when notice was provided may 
be harmless, if the veteran has been provided a meaningful 
opportunity to participate in the processing of his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, VA issued the 2001 and 2004 VCAA letters after 
the initial adverse rating decisions of 1999.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in October 2003, with instruction to the RO 
to insure that VCAA notification and assistance requirements 
were fulfilled.  Through the 2001 and 2004 notices, the RO 
fulfilled all aspects of the notification requirements.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Chronic Back Strain Rating

VA granted service connection for a chronic low back 
disorder, secondary to an altered gait due to a service-
connected right femur injury with shortening of the right 
leg.  The veteran is seeking a rating higher than 20 percent 
for the back disorder.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for the chronic back strain.  The 
Board will consider the evidence for the entire period since 
the September 23, 1998, effective date of the grant of 
service connection, and will consider whether staged ratings 
are warranted.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The RO has described the veteran's low back disability as 
chronic back strain.  Medical records indicate that the 
veteran's low back disability has manifestations of strain, 
arthritis, narrowed disc spaces, and sciatica.

The criteria for rating disabilities of the spine, including 
lumbosacral strain, arthritis of the spine, and 
intervertebral disc syndrome, changed two times during the 
course of this appeal, in September 2002 and September 2003.  
For the period prior to the effective dates of both 
revisions, the Board will apply the earlier version of the 
rating criteria.  Thereafter, the Board will apply the 
revised versions of the rating criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to the September 2003 revision, the rating schedule 
provided the following criteria for evaluating lumbosacral 
strain:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  ......... 
40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ..................................................... 20 percent

With characteristic pain on motion  
............ 10 percent

With slight subjective symptoms only  ......... 
0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Effective September 26, 2003, lumbosacral strain is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and is one of 
the spine conditions evaluated under a General Rating Formula 
for Diseases and Injuries of the Spine that was established 
at that time.  Under that Formula, a spine disorder is rated 
with or without pain, radiating pain, stiffness or aching.  
Limitation of motion of the thoracolumbar spine is rated as 
follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
...................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
..................... 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Under the General Rating Formula for the spine, Note (2) 
provides that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in Note 
(2) are the maximum that can be used for calculation of the 
combined range of motion.

Prior to the September 2003 revision, arthritis or 
degenerative joint disease of the spine was evaluated based 
on limitation of motion under the appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  Under 
that code, limitation of motion of the lumbar spine was rated 
at 40 percent if severe, 20 percent if moderate, and 10 
percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Unfavorable ankylosis of the lumbar spine was rated 
at 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Effective September 26, 2003, arthritis of the spine 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a (2005).

Prior to either the September 2002 revision or the September 
2003 revision, the rating schedule criteria for evaluating 
intervertebral disc syndrome were as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.


	(CONTINUED ON NEXT PAGE)


Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes is the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

Private medical treatment notes from 1994 reflect the 
veteran's report of a several year history of intermittent 
low back pain, with muscle spasm.  In 1998, he reported 
having muscle spasm and restriction of motion in his low 
back.

On VA medical examination in December 1998, the veteran 
reported a fifteen to sixteen year history of low back pain.  
He stated that he had at least slight low back pain at all 
times, and episodes of worsened pain.  He indicated that the 
low back pain did not radiate into his legs.  He related that 
he had worked after service in oil fields, and in 
construction and roofing.  He reported that he had stopped 
working about a year and a half earlier, because of his back 
trouble.  He indicated that he avoided bending, lifting, and 
yard work because of his back problem.

The examiner noted that the veteran had mild tenderness to 
palpation of the lumbar muscles.  The veteran had flexion of 
the lumbar spine to within three inches of touching his 
fingers to the floor.  He had full ranges of extension and 
lateral bending of the lumbar spine.  There was evidence of 
mild discomfort at the extremes of the ranges of all motions.  
The right leg was 3/4 inch shorter than the left leg.  The 
veteran walked with a minimal limp.  Lumbar spine x-rays 
showed osteophytes on the lumbar vertebrae.  The sacroiliac 
joints appeared normal, the disc spaces were good, there were 
no signs of fracture or spondylolisthesis.  There was no 
evidence of disc protrusion or nerve root compression.  The 
examiner's impression was mild low backache due to mild gait 
disturbance due to the leg length discrepancy.

In 1999, the veteran wrote that his back problems made him no 
longer able to work in construction or roofing, or in any job 
with considerable bending or lifting.  The veteran's sister 
and girlfriend each wrote that the veteran's back problems 
made him unable to work.  A former employer at a construction 
company wrote that he had let the veteran go because the 
veteran had regularly complained of back problems and had 
been unable to do some of the work.

In 1999 and 2001, a chiropractor who treated the veteran 
wrote that the veteran's leg length discrepancy and chronic 
lumbosacral sprain made the veteran unlikely to have normal 
physical functioning even if he did not work, and that his 
back symptoms would worsen with any lifting.  In three 
statements dated in 1999 and 2000, a private physician who 
treated the veteran wrote that the veteran's severe back pain 
made him no longer able to work at his regular occupation, or 
to do any work that required lifting.  The physician noted 
that the veteran did not have training for work other than 
roofing, and concluded that the veteran's back disability 
made him unemployable.

On VA examination in November 1999, the veteran reported 
constant low back pain that was worse with movement of the 
back, walking, or other activity.  He asserted that he was 
unable to work because of his back pain.  The examiner noted 
that movement of the veteran's lower back and hips was 
guarded.

On VA examination in January 2002, the veteran reported a 
long history of low back pain, with worsening in recent 
years.  He stated that his back pain was constant, and was 
worse with activity.  He indicated that his back symptoms 
also included weakness, fatigability, and morning stiffness.  
He reported that flare-ups of worse symptoms, including 
muscle spasm, occurred sixteen or seventeen times a month, 
often following stair climbing, bending, lifting, or 
prolonged sitting.  He stated that the increased symptoms 
during flare-ups could be decreased by chiropractic 
treatment, but otherwise could last six to seven days.  He 
related that the ranges of motion of his back were much more 
limited during flare-ups.  He stated that he had been 
unemployed since 1998, and that his daily routine was very 
sedentary.

The examiner noted that the veteran walked with a slight 
limp.  There was slight scoliosis of the lower thoracic 
spine.  There was tenderness in the lumbar spine area.  The 
range of flexion of the lumbar spine initially was to 80 
degrees, with pain at the end of that range.  After repeated 
motion, flexion was limited to 60 degrees.  Extension was 
limited to 15 degrees, with sharp pain at that point.  
Lateral bending was limited to 30 degrees to each side, with 
sharp pain at the end of those ranges.  Rotation was limited 
to 35 degrees to the right and 30 degrees to the left, also 
with sharp pain at the end of those ranges.  On reclining 
straight leg raising, there was pain in the low back on 
raising the right leg 35 degrees and on raising the left leg 
42 degrees.  The examiner's impression was degenerative 
osteoarthritis of the lumbar spine, with recurrent muscle 
spasm.

The claims file contains records of VA mental health 
evaluations and treatment of the veteran in 2002 and 2003.  A 
practitioner who saw the veteran opined that the veteran's 
back pain and other physical and psychological symptoms made 
him unable to work, and that the veteran did not appear to be 
prepared to hold the type of job that did not require 
physical exertion.  There are other professional opinions 
that the veteran had depression that was sufficient severe, 
by itself, to make him unemployable.

On VA examination in April 2005, the veteran reported having 
low back stiffness, constant low back pain, and episodes of 
pain radiating into the right leg to the knee.  He reported 
having flare-ups with significant spasm that occurred about 
every two months, and made him unable to move or do anything 
for three or four days.  He stated that after four blocks of 
walking, his back pain increased to its maximum level, and he 
had to sit.  He indicated that he had a significant increase 
in back pain after driving for one hour.

On examination, there was tenderness to palpation of the 
lumbar area, and evidence of pain with arising from a chair 
and with compression on top of the head.  The range of 
flexion of the lumbar spine was to 70 degrees, with pain at 
that point.  There was no additional limitation with 
repetitions of flexion.  Extension was limited to 8 degrees, 
with pain radiating down the right leg.  Lateral bending was 
to 25 degrees to the left, and 30 degrees on the right, with 
discomfort at the end of the range to the right.  Left and 
right rotation were limited to 25 degrees.  On repetitive use 
and bending on the low back, there was increased pain, but no 
reproducible additional loss of motion.  Straight leg raising 
caused back pain bilaterally at 30 degrees.  The examiner 
found that there were no reported episodes of incapacitating 
back symptoms during the preceding twelve months.  Lumbar 
spine x-rays showed spurring on the vertebrae, and narrowing 
of the disc spaces at L2-L3 and L4-L5.

The examiner's diagnoses were chronic lumbar strain, 
arthritis of sacroiliac joint and lumbar spine, and 
intermittent sciatica.  The examiner concluded that the 
veteran's impairment due to low back symptoms was mild at 
baseline, and moderate on flare-ups and on repetitive use, 
with spasms and additional moderate limitation of motion.  
The examiner found that there was no neurological dysfunction 
associated with the back condition.  The examiner opined that 
the veteran would be capable of sedentary employment despite 
his back condition.

Between September 1998 and September 2003, the manifestations 
of the veteran's low back disability did not more nearly 
approximate the criteria for a 40 percent rating for 
lumbosacral strain.  Back pain on straight leg raising was 
absent on examination in 1998, but present by the 2002 
examination.  In the findings through September 2003, 
however, the veteran's spine did not list to the opposite 
side, the limitation of flexion was less than marked, x-rays 
did not show narrowed disc spaces, and there was no evidence 
of abnormal mobility on forced motion.  Thus, a 40 percent 
rating for lumbosacral strain is not warranted under the 
older criteria.

Lumbosacral strain is evaluated under the General Formula 
from September 26, 2003, forward.  On examination in April 
2005, flexion of the veteran's thoracolumbar spine was 
greater than 30 degrees, and in the various ranges the 
thoracolumbar spine had measurable motion, not ankylosis.  
Thus, the veteran's lumbosacral strain does not meet the 
revised criteria for a rating in excess of 20 percent.

From 1998 to 2003, the limitation of motion of the veteran's 
lumbosacral spine was not more than moderate, even with 
consideration of the pain on motion, fatigability, and 
diminished endurance shown in some records.  The back 
disability, therefore, does not meet the old criteria for a 
rating in excess of 20 percent for lumbosacral spine 
arthritis.  For rating arthritis of the spine, the General 
Formula applies from September 26, 2003, forward.  As noted 
above, the limitation of motion of the veteran's 
thoracolumbar spine does not meet the criteria under that 
Formula for a rating in excess of 20 percent.

The veteran has not been diagnosed with intervertebral disc 
syndrome.  By 2002, however, examination revealed pain with 
straight leg raising, and the 2005 examination revealed disc 
space narrowing and intermittent sciatica.  The evidence 
prior to September 23, 2002, does not indicate significant or 
frequent sciatic manifestations of the veteran's low back 
disability.  Thus, there is not a basis for a rating in 
excess of 20 percent for a disc disorder or comparable 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

From September 23, 2002 to September 25, 2003, intervertebral 
disc syndrome was to be evaluated based on the combined 
orthopedic and neurological manifestations, or on the total 
duration of incapacitating episodes.  The orthopedic and any 
neurological manifestations for that period were those that 
have already been found to not have warranted a rating in 
excess of 20 percent under the rating codes for lumbosacral 
strain and arthritis.  In January 2002, the veteran had 
reported having back pain flare-ups that limited his 
functioning for days at a time.  But he did not indicate that 
those flare-ups required bed rest prescribed by a physician, 
so those flare-ups cannot be considered incapacitating 
episodes as defined in 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003).  There is no evidence, then, that the 
veteran had incapacitating episodes of back symptoms in 2002 
and 2003.  Therefore, there is no basis for a rating in 
excess of 20 percent under Diagnostic Code 5293 during that 
period.

From September 26, 2003, forward, intervertebral disc 
syndrome can be evaluated based on either the General Formula 
for spine disorders or based on incapacitating episodes.  On 
examination in April 2005, the veteran described flare-ups of 
back symptoms, but again there was no evidence that he was on 
bed rest on doctor's orders during those flare-ups.  He is 
not shown to have incapacitating episodes as defined in the 
rating criteria, so such episodes cannot form the basis for a 
higher rating.  As noted above, the motion of his 
thoracolumbar spine is not so limited as to warrant a rating 
in excess of 20 percent under the General Formula.

In summary, under the rating criteria for lumbosacral strain, 
arthritis of the spine, and intervertebral disc syndrome, and 
under all of the versions of those criteria in effect from 
1998 through the present, the preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
low back disability.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential 


theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required hospitalization for his 
low back disability.  The veteran and others, including 
health care professionals, have asserted that the veteran's 
low back disorder makes him unfit for employment he had held 
and for other potential employment.  Other health care 
professionals, however, have opined that his back disorder 
rules out physical labor, but not all employment, including 
sedentary employment.  Overall, the evidence does not tend to 
show that the veteran's back disorder, by itself, impairs him 
to the degree of markedly interfering with his capacity for 
employment.  The Board finds that the veteran's back 
disability does not have exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the issue to 
the appropriate official for consideration of an 
extraschedular rating.

Right Femur Fracture Residuals Rating

In a motor vehicle accident during his service in December 
1973, the veteran sustained a closed fracture of the right 
femur.  He underwent surgery, with placement of a metal rod 
to stabilize the fracture.  In April 1975, he had another 
surgery, with removal of the rod.

In a January 1979 rating decision, the RO granted service 
connection for the residuals of the right femur fracture, but 
for outpatient treatment purposes only, without assigning a 
disability rating.  In September 1998, the veteran sought a 
disability rating for the right leg disorder.  In January 
1999, the RO assigned a 10 percent rating for the fracture 
residuals, noted to include shortening of the right leg.  In 
October 1999, the veteran requested an increase in the rating 
for the right leg disability.  

The RO has evaluated the right leg disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255, for impairment of the femur, 
and 5275, and shortening of the bones of the lower extremity.  
Under Diagnostic Code 5255, if there is malunion of the femur 
and knee or hip disability, the rating assigned is 30 percent 
if the knee or hip disability is marked, 20 percent if 
moderate, and 10 percent if slight.  Diagnostic Code 5275 
provides for rating the amount of the shortening of the leg, 
as follows:

Over 4 inches (10.2 centimeters)  ....... 
60 percent

31/2 to 4 in. (8.9 to 10.2 cm.)  ............ 50 
percent

3 to 31/2 in. (7.6 to 8.9 cm.)  ............... 
40 percent

21/2 to 3 in. (6.4 to 7.6 cm.)  .............. 30 
percent

2 to 21/2 in. (5.1 to 6.4 cm.)  .............. 20 
percent

11/4 to 2 in. (3.2 to 5.1 cm.)  .............. 10 
percent

In 1994, the veteran saw his private physician for low back 
pain.  The physician observed that the veteran's right leg 
was 3/4 inch to 1 inch shorter than the left leg.

On VA examination in December 1998, the veteran complained of 
aching pain in his low back and right hip, knee, and ankle.  
The right leg measured two centimeters, or 3/4 inch, shorter 
than the left.  Because the right leg was shorter, the pelvis 
was not level.  There were well healed surgical scars on the 
right thigh and gluteal area.  There was some muscle atrophy 
of the right thigh.  X-rays showed a well healed mid-shaft 
femoral fracture, with no angulation.  The hip joint was 
normal, although there was moderate osteophyte formation on 
the upper tip of the greater trochanter.  The knee joint 
looked normal.  The examiner observed that the veteran walked 
with a minimal limp due to the right leg being shorter.  The 
veteran was able to walk on his heels and toes without 
evidence of weakness.  The range of motion of the right hip 
was to 100 degrees of flexion, 45 degrees of internal 
rotation, and 30 degrees of external rotation.  The examiner 
described the motion of the hip as a little limited in 
external rotation, but otherwise quite good.  The range of 
motion of the right knee was from 0 to 128 degrees, described 
by the examiner as full.  The knee had minimal crepitation, 
and had no swelling or instability.  The examiner concluded 
that the veteran's right hip and knee were functioning well.  
The examiner noted that the two centimeter shortening of the 
right leg caused some gait disturbance, with contributed to 
low back ache.

On VA examination in April 1999, the veteran reported pain in 
his right hip and right knee.  The examiner found that the 
veteran's right leg was four centimeters shorter than his 
left.  The examiner noted that the veteran had a right limp.  
The range of motion of the right hip was to 100 degrees of 
flexion, 30 degrees of external rotation, and 40 degrees of 
internal rotation.  The range of motion of the right knee 
from 0 to 140 degrees, with no instability.  The examiner's 
impression was arthralgia in the hip and knee, attributable 
to residuals of the femur fracture.

In statements dated in 1999 and 2001, a chiropractor who 
treated the veteran wrote that the veteran's right leg was 
four centimeters shorter than the left, and that the 
shortening of the right leg produced functional impairment 
that would be worsened by lifting or other physical work.

On VA examination in November 1999, the right leg was 
measured as four centimeters shorter than the left.  Motion 
of the right hip was limited by pain to 22 degrees of 
flexion, 0 degrees of extension, 9 degrees of adduction, and 
18 degrees of abduction.  The range of motion of the right 
knee was from 0 to 120 degrees, without evidence of 
instability.

In June 2001, the veteran received VA inpatient treatment for 
a deep vein thrombosis in his right leg.

On VA examination in January 2002, the veteran reported 
occasional right hip pain with excessive ambulation and 
weightbearing.  The range of motion of the right hip was to 
115 degrees of flexion, 30 degrees of extension, 30 degrees 
of adduction, 40 degrees of abduction, 45 degrees of external 
rotation, and 35 degrees of internal rotation.  There was no 
additional loss of function of the hip due to pain, pain on 
movement, weakness, fatigue, or incoordination.

The veteran had VA examinations in April 2005 with regard to 
the condition of his right lower extremity and his low back.  
The veteran stated that he had pain in his right knee, right 
hip and low back.  He also reported aching in the posterior 
right leg down to the knee occurring two times a month, and 
lasting three to four days each time.  He stated that his 
right hip and right knee were stiff, weak, had a sensation of 
warmth, and gave away twice a week.  He related having flare-
ups of increased hip pain four to five days a week.  He 
reported that the distance he could walk was limited to four 
blocks by increased low back pain with walking, and that his 
hip pain increased with walking that distance.  He indicated 
that he had daily pain in the knee, usually an ache, and 
occasionally sharp.  The veteran indicated that he was not 
active, and that he spent most of his time sitting.

An examiner noted that the right leg was 3/4 inch shorter than 
the left, with the pelvis tilted downward on the right.  The 
scar on the veteran's right thigh was superficial, stable, 
nonadherent, and did not affect function or motion.  The 
right leg had no obvious deformities, angulation, or false 
motion, and no evidence of nonunion or malunion.  There was 
no muscle atrophy, and muscle bulk, tone, and strength were 
normal in the right thigh and calf.  X-rays showed previous 
surgical changes on the right femur, but no abnormality of 
the right hip.

The veteran walked unaided.  His gait was slightly antalgic, 
and on stride he threw his left leg out to clear.  An 
examiner found that there were no functional limitations on 
standing or walking.  The veteran complained of pain between 
90 degrees and 110 degrees of flexion of the right hip.  The 
hip had extension to 30 degrees, adduction to 30 degrees, 
abduction to 55 degrees, internal rotation to 35 degrees, and 
external rotation to 50 degrees, with pain at the end of 
external rotation.  Repetitive use did not produce additional 
limitation.  X-rays of the right knee showed no joint changes 
or arthritis.

The range of motion of the right knee was from 0 to 140 
degrees, with a complaint of discomfort at full flexion.  
There was tenderness over the knee.  The knee was stable.  
There was no additional limitation with repetitive use.

An examiner found that the veteran had chronic hip strain 
secondary to an altered gait.  That examiner noted 
chondromalacia of the right knee, and attributed it to the 
veteran's post-service employment as a roofer, and not to 
residuals of the femur fracture.  The examiner found no 
additional losses of function of the right hip or right knee 
due to weakened movement, excess fatigability, 
incoordination, pain with use, or flare-ups.

Medical examinations have shown that the veteran's right 
femur fracture is manifested by impairment of the right hip 
that is no more than slight, and little to no impairment of 
the right knee.  The residual joint impairment does not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5255.  Measurements have differed as to whether the 
right leg is shortened by two or four centimeters.  The 
higher measurement of four centimeters is consistent with a 
rating of 10 percent under Diagnostic Code 5275.  The effect 
of the leg shortening on the leg is the discomfort and slight 
limitation of motion in the hip.  Thus, even if the 
shortening were accepted as being four centimeters, providing 
separate or combined 10 percent ratings for both the hip 
impairment and the leg shortening would have the effect of 
evaluating the same manifestation under different diagnoses, 
which is to be avoided.  See 38 C.F.R. § 4.14 (2005).  The 
Board concludes that the residuals of the right femur 
fracture do not warrant a rating in excess of 10 percent.

The veteran has not required post-service hospitalizations 
for his right leg disability.  His right leg impairment, in 
combination with the greater impairment produced by his low 
back disability, has affected his past and potential 
employment.  The right leg impairment by itself, however, has 
not been shown to interfere to a marked degree with actual or 
potential employment.  The Board concludes, therefore, that 
there are no exceptional factors that render application of 
the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the issue to the 
appropriate official for consideration of an extraschedular 
rating.

TDIU

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are chronic back 
strain, rated as 20 percent disabling, right femur fracture 
residuals, rated at 10 percent, and noncompensably-rated 
right fifth finger fracture residuals, right hand scar, and 
facial scars.  The combined rated for his service-connected 
disabilities is 30 percent, which does not meet the criteria 
for a TDIU under 38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

As noted above, the veteran and others, including health care 
professionals, have asserted that the veteran's low back and 
right leg disabilities make him unfit for employment he had 
held and for other potential employment.  Other health care 
professionals, however, have opined that his back and leg 
disorders rule out physical labor, but not all employment, 
including sedentary employment.  Overall, the evidence does 
not tend to show that the veteran's service-connected back, 
leg, hand, and face disabilities make him unable to secure or 
follow a substantially gainful occupation.  The veteran's 
disability picture does not warrant referral to the 
appropriate official for consideration of a TDIU on an 
extraschedular basis.


ORDER

An initial disability rating in excess of 20 percent for the 
veteran's chronic back strain is denied.

An initial disability rating in excess of 10 percent for 
postoperative residuals of a fracture of the right femur, 
with shortening of the right leg, is denied.

Entitlement to a TDIU is denied.




	                        
____________________________________________
	V. L. Jordan.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


